EXHIBIT 99.1 Annual Information Form March 1, 2013 2012 Annual Information Form Table of Contents Nomenclature ii Cautionary Statement on Forward-Looking Information 1 Cautionary Note to U.S. Investors Concerning Estimates of Measured, Indicated and Inferred Mineral Resources and Contingent Bitumen Resources 4 Glossary of Technical Terms 5 Corporate Structure 7 Name, Address and Incorporation 7 Intercorporate Relationships 8 General Development of the Business 10 Three-Year History 10 10 11 11 Description of the Business 13 General 13 Product Summary 14 Individual Operations 17 Copper 17 Coal 26 Zinc 31 Energy 35 Exploration 38 Gold 38 Corporate 39 Mineral Reserves and Resources 39 Oil and Gas Resources 48 Safety and Environmental Protection 50 Social and Environmental Policies 54 Human Resources 54 Technology 55 Foreign Operations 55 Competitive Conditions 56 Risk Factors 56 Dividends 70 Description of Capital Structure 71 General Description of Capital Structure 71 Ratings 74 Market for Securities 77 Trading Price and Volume 77 Directors and Officers 78 Directors 78 Teck Resources Limited Page i 2012 Annual Information Form Officers 80 Audit Committee Information 83 Mandate of Audit Committee 83 Composition of the Audit Committee 83 Pre-Approval Policies and Procedures 84 Auditor’s Fees 84 Ownership by Directors and Officers 85 Legal Proceedings 86 Transfer Agents and Registrars 88 Material Contracts 89 Interests of Experts 90 Disclosure Pursuant to the Requirements of the New York Stock Exchange 91 Additional Information 92 Schedule A 1 AUDIT COMMITTEE CHARTER 1 Schedule B 1 Report of Management and Directors on December 2012 Oil and Gas Disclosure 1 Schedule C 1 Nomenclature In this Annual Information Form, unless the context otherwise dictates, “we”, “Teck” or the “Company” refers to Teck Resources Limited and its subsidiaries. Teck Resources Limited Page ii Table of Contents 2012 Annual Information Form Cautionary Statement on Forward-Looking Information This Annual Information Form contains certain forward-looking information and forward-looking statements as defined in applicable securities laws (collectively referred to as “forward-looking statements”).These statements relate to future events or our future performance.All statements other than statements of historical fact are forward-looking statements.The use of any of the words “anticipate”, “plan”, “continue”, “estimate”, “expect”, “may”, “will”, “project”, “predict”, “potential”, “should”, “believe” and similar expressions is intended to identify forward-looking statements.These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements.These statements speak only as of the date of this Annual Information Form.These forward-looking statements include but are not limited to, statements concerning: n forecast production and operating costs; n our strategies and objectives; n prices and price volatility for copper, coal, zinc and other products and commodities that we produce and sell as well as oil, natural gas and petroleum products; n the demand for and supply of copper, coal, zinc and other products and commodities that we produce and sell; n the sensitivity of our financial results to changes in commodity prices; n treatment and refining charges; n our interest and other expenses; n our tax position and the tax rates applicable to us; n our plans for our oil sands investments and other development projects; n decisions regarding the timing and costs of construction and production with respect to, and the issuance of the necessary permits and other authorizations required for, certain of our development and expansion projects, including, among others, the Fort Hills project, the Frontier project, the Quebrada Blanca hypogene project, the Quintette coal mine, various expansions at our Elk Valley coal mines and our Galore Creek project; n our estimates of the quantity and quality of our mineral and oil reserves and resources; n the production capacity of our operations, our planned production levels and future production; n availability of transportation for our products from our operations; n potential impact of transportation and other potential production disruptions; n our planned capital expenditures and our estimates of reclamation and other costs related to environmental protection; n our future capital and mine production costs, including the costs and potential impact of complying with existing and proposed environmental laws and regulations in the operation and closure of various operations; Teck Resources Limited Page1 Table of Contents 2012 Annual Information Form n the costs and potential impact of managing water quality at our coal operations; n our financial and operating objectives; n our exploration, environmental, health and safety initiatives; n the outcome of legal proceedings and other disputes in which we are involved; n the outcome of our coal sales negotiations and negotiations with metals and concentrate customers concerning treatment charges, price adjustments and premiums; n the timing of completion of pre-feasibility or feasibility studies on our properties; n the predicted timing andlevel of production at our Quintette coal mine, assuming operations there are restarted; n our dividend policy; and n general business and economic conditions. Inherent in forward-looking statements are risks and uncertainties beyond our ability to predict or control, including risks that may affect our operating or capital plans; risks generally encountered in the permitting and development of mineral and oil and gas properties such as unusual or unexpected geological formations, unanticipated metallurgical difficulties, delays associated with permit appeals, ground control problems, adverse weather conditions, process upsets and equipment malfunctions; risks associated with labour disturbances and unavailability of skilled labour; fluctuations in the market prices of our principal commodities, which are cyclical and subject to substantial price fluctuations; risks created through competition for mining and oil and gas properties; risks associated with lack of access to markets; risks associated with mineral and oil and gas reserve and resource estimates; risks posed by fluctuations in exchange rates and interest rates, as well as general economic conditions; risks associated with environmental compliance and changes in environmental legislation and regulation; risks associated with our dependence on third parties for the provision of transportation and other critical services; risks associated with non-performance by contractual counterparties; risks associated with aboriginal title claims and other title risks; social and political risks associated with operations in foreign countries; risks of changes in tax laws or their interpretation; and risks associated with tax reassessments and legal proceedings. Actual results and developments are likely to differ, and may differ materially, from those expressed or implied by the forward-looking statements contained in this Annual Information Form.Such statements are based on a number of assumptions which may prove to be incorrect, including, but not limited to, assumptions about: n general business and economic conditions; n interest rates; n changes in commodity and power prices; n acts of foreign governments and the outcome of legal proceedings; Teck Resources Limited Page2 Table of Contents 2012 Annual Information Form n the supply and demand for, deliveries of, and the level and volatility of prices of copper, coal and zinc and our other metals and minerals as well as oil, natural gas and petroleum products; n the timing of the receipt of permits and other regulatory and governmental approvals for our development projects and other operations; n our costs of production and our production and productivity levels, as well as those of our competitors; n our ability to secure adequate transportation for our products; n changes in credit market conditions and conditions in financial markets generally; n the availability of funding to refinance our borrowings as they become due or to finance our development projects on reasonable terms; n our ability to procure equipment and operating supplies in sufficient quantities and on a timely basis; n the availability of qualified employees and contractors for our operations, including our new developments n our ability to attract and retain skilled staff; n the satisfactory negotiation of collective agreements with unionized employees; n the impact of changes in Canadian-US dollar and other foreign exchange rates on our costs and results; n engineering and construction timetables and capital costs for our development and expansion projects; n costs of closure of various operations; n market competition; n the accuracy of our reserve and resource estimates (including, with respect to size, grade and recoverability) and the geological, operational and price assumptions on which these are based; n premiums realized over London Metal Exchange cash and other benchmark prices; n tax benefits and tax rates; n the outcome of our coal price and volume negotiations with customers; n the outcome of our copper, zinc and lead concentrate treatment and refining charge negotiations with customers; n the resolution of environmental and other proceedings or disputes; n the future supply of low cost power to the Trail smelting and refining complex; n our ability to obtain, comply with and renew permits in a timely manner; and n our ongoing relations with our employees and with our business partners and joint venturers. Teck Resources Limited Page3 Table of Contents 2012 Annual Information Form We caution you that the foregoing list of important factors and assumptions is not exhaustive.Other events or circumstances could cause our actual results to differ materially from those estimated or projected and expressed in, or implied by, our forward-looking statements.You should also carefully consider the matters discussed under “Description of the Business — Risk Factors” in this Annual Information Form. Except as required by law, we undertake no obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of factors, whether as a result of new information or future events or otherwise. Cautionary Note to U.S. Investors Concerning Estimates of Measured, Indicated and Inferred Mineral Resources and Contingent Bitumen Resources In this Annual Information Form we use the term “mineral resources” and its subcategories “measured”, “indicated” and “inferred” mineral resources. Readers are advised that while such terms are recognized and required by Canadian regulations, the U.S.Securities and Exchange Commission (SEC) does not recognize them.Investors are cautioned not to assume that any part or all of mineral resources in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, issuers must not make any disclosure of results of an economic evaluation that includes inferred mineral resources, except in rare cases.Investors are cautioned not to assume that part or all of an inferred mineral resource exists, or is, or will be economically or legally mineable. In this Annual Information Form, we also use the term “contingent bitumen resources”. Investors are advised that while such term is recognized and required by Canadian regulations, the SEC does not recognize it and such resources are not normally permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of contingent bitumen resources will ever be converted into reserves.There is no certainty that it will be commercially viable to produce any portion of the contingent bitumen resources. The SEC does not permit mining companies in their filings with the SEC to disclose estimates other than mineral reserves or to disclose contingent oil and gas resources. However, because we prepared this disclosure document in accordance with Canadian disclosure requirements, this disclosure document also incorporates estimates of mineral resources and contingent bitumen resources. Accordingly, information in this Annual Information Form containing descriptions of our mineral deposits and of our oil and gas deposits may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the U.S. federal securities laws and the rules and regulations thereunder. Teck Resources Limited Page4 Table of Contents 2012 Annual Information Form Glossary of Technical Terms bitumen: a naturally occurring heavy viscous crude oil. cathode:an electrode in an electrolytic cell which receives electrons and which represents the final product of an electrolytic metal refining process. clean coal:coal that has been processed to separate impurities and is in a form suitable for sale. coking coal: those steelmaking coals possessing physical and chemical characteristics that facilitate the manufacture of coke, which is used in the steelmaking process.Coking coal may also be referred to as steelmaking coal. concentrate:a product containing valuable minerals from which most of the waste mineral in the ore has been eliminated in a mill or concentrator. contingent bitumen resource: those quantities of petroleum estimated, as of a given date, to be potentially recoverable from known accumulations using established technology or technology under development, but which are not currently considered to be commercially recoverable due to one or more contingencies. Contingencies may include factors such as economic, legal, environmental, political and regulatory matters or a lack of markets. crude oil: unrefined liquid hydrocarbons, excluding natural gas liquids. dump leach: a process that involves dissolving and recovering minerals from typically lower grade uncrushed ore from a mine dump. extraction plant:a facility in which bitumen is separated from sand, water and other impurities. flotation:a method of mineral separation in which a froth created in water by a variety of reagents floats certain finely crushed minerals, while other minerals sink, so that the valuable minerals are concentrated and separated from the waste. grade: the classification of an ore according to its content of economically valuable material, expressed as grams per tonne for precious metals and as a percentage for most other metals. hard coking coal:a type of coking coal used primarily for making coke in integrated steel mills. heap leach: a process whereby metals are leached from a heap of crushed ore by leaching solutions seeping through the heap into a container or liner beneath the heap. hypogene:primary sulphide ore located beneath shallow zones of ore affected by weathering processes. LME: London Metal Exchange mill:a plant in which ore is ground and undergoes physical or chemical treatment to extract and produce a concentrate of the valuable minerals. oil sands:sand and rock material that contains bitumen. Teck Resources Limited Page5 Table of Contents 2012 Annual Information Form ore:naturally occurring material from which minerals of economic value can be extracted at a reasonable profit. orebody: a contiguous, well defined mass of material of sufficient ore content to make extraction economically feasible. PCI coal:means coal that is pulverized and injected into a blast furnace.Those grades of coal used in the PCI process are generally non-coking.PCI grade coal is used primarily as a heat source in the steel making process in partial replacement for high quality coking coals which are typically more expensive. semi-autogenous grinding (SAG):a method of grinding rock into fine particles in which the rock itself performs some of the function of a grinding medium, such as steel balls. slag: a substance formed by way of chemical action and fusion at furnace operating temperatures: a by-product of the smelting process. smelter:a plant in which concentrates are processed into an upgraded product by application of heat. steelmaking coal: means the various grades of coal that are used in the steelmaking process including both coals to produce coke and coals that are pulverized for injection into the blast furnace as a fuel. strike: the direction, course or bearing taken by a structural surface as it intersects the horizontal. sulphide:a mineral compound containing sulphur but no oxygen. supergene:near-surface ore that has been subject to secondary enrichment by weathering. SX-EW:an abbreviation for Solvent Extraction–Electrowinning, a hydrometallurgical process to produce cathode copper from leached copper ores. tailings:the effluent that remains after recoverable metals have been removed from the ore during processing. thermal coal: means coal that is used primarily for its heating value.Thermal coals tend not to have the carbonization properties possessed by coking coals.Most thermal coal is used to produce electricity in thermal power plants. treatment and refining charges: the charge a mine pays to a smelter as a fee for conversion of concentrates into refined metal. Teck Resources Limited Page6 Table of Contents 2012 Annual Information Form Corporate Structure Name, Address and Incorporation Teck Resources Limited was continued under the Canada Business Corporations Act in 1978.It is the continuing company resulting from the merger in 1963 of the interests of The Teck-Hughes Gold Mines Ltd., Lamaque Gold Mines Limited and Canadian Devonian Petroleum Ltd., companies incorporated in 1913, 1937 and 1951 respectively.Over the years, several other reorganizations have been undertaken.These include our merger with Brameda Resources Limited and The Yukon Consolidated Gold Corporation in 1979, the merger with Highmont Mining Corporation and Iso Mines Limited in 1979, the consolidation with Afton Mines Ltd. in 1981, the merger with Copperfields Mining Corporation in 1983, and the acquisition of 100% of Cominco Ltd. in 2001.On July 23, 2001, Cominco Ltd. changed its name to Teck Cominco Metals Ltd. and on September 12, 2001, we changed our name to Teck Cominco Limited.On January 1, 2008, we amalgamated with our wholly-owned subsidiary, Aur Resources Inc., by way of vertical short form amalgamation under the name Teck Cominco Limited.On April 23, 2009, we changed our name to Teck Resources Limited from Teck Cominco Limited.On June 1, 2009 Teck Cominco Metals Ltd. changed its name to Teck Metals Ltd. Since 1978, the Articles of Teck have been amended on several occasions to provide for various series of preferred shares and for other corporate purposes.On January 19, 1988, our Articles were amended to provide for the subdivision of our Class A common shares and ClassB subordinate voting shares on a two-for-one basis.On September 12, 2001, the Articles were amended to effect the name change to Teck Cominco Limited and to convert each outstanding Class A common share into one new ClassA common share and 0.2 Class B subordinate voting shares and to enact “coattail” provisions for the benefit of the Class B subordinate voting shares.Effective May 7, 2007, our Articles were amended to subdivide our Class A common shares and Class B subordinate voting shares on a two-for-one basis.See “Description of Capital Structure” below for a description of the attributes of the Class A common shares and Class B subordinate voting shares.On April 23, 2009, our Articles were amended to effect the name change to Teck Resources Limited as described above. The registered and principal offices of Teck are located at Suite 3300, 550 Burrard Street, Vancouver, British Columbia, V6C 0B3. Teck Resources Limited Page7 Table of Contents 2012 Annual Information Form Intercorporate Relationships Our financial statements consolidate the accounts of all of our subsidiaries.Our material subsidiaries as at December 31, 2012 that are wholly-owned are listed below.Indentation indicates that the voting securities of the relevant subsidiary are held by the subsidiary listed immediately above. Company Name Jurisdiction of Incorporation/Formation/ Continuation Teck Financial Corporation Ltd. Bermuda Aurcay Holdings Ltd. Bermuda Aur QB Inc. Panama Teck Resources Chile Limitada Chile Teck Base Metals Ltd. Bermuda Teck Metals Ltd. Canada Fording Partnership Alberta Teck Resources Coal Partnership British Columbia Teck Coal Partnership Alberta Elkview Limited Partnership Alberta Teck Resources Mining Partnership British Columbia Teck American Incorporated Washington, U.S.A. Teck Alaska Incorporated Alaska, U.S.A. In addition to the wholly-owned subsidiaries listed above, we own, directly or indirectly: — a 97.5% partnership interest in the Highland Valley Copper partnership; — a 20% limited partnership interest in Fort Hills Energy Limited Partnership; — a 76.5% share interest in Compañia Minera Teck Quebrada Blanca S.A.; — a 90% share interest in Compañía Minera Teck Carmen de Andacollo S.A.; and — a 22.5% indirect share interest in Compañía Minera de Antamina S.A., which owns the Antamina copper and zinc mine in Peru. Teck Resources Limited Page8 Table of Contents 2012 Annual Information Form The following chart sets out the relationships among our material subsidiaries. Teck Resources Limited Page9 Table of Contents 2012 Annual Information Form General Development of the Business Three-Year History In 2010 average annual prices for our principal products increased compared to 2009. Annual average prices for copper and zinc were US$3.42 and US$0.98 per pound, respectively, compared with US$2.34 and US$0.75 per pound in 2009. Realized coal prices increased from US$157 per tonne in 2009 to US$181 per tonne in 2010. Three dispositions of non-core assets announced in 2009 as part of our debt reduction plan closed in 2010.The sale of the Agi Dagi and Kirazli gold projects closed in January 2010, and we received gross proceeds of US$24 million and 2.4 million shares of Alamos Gold Inc.The sale by Compañía Minera Teck Carmen de Andacollo S.A. (CDA) of an interest in the gold production from the Andacollo mine was completed in January 2010, and CDA received proceeds of US$218 million in cash and approximately 1.2 million shares of Royal Gold, Inc.On March 5, 2010 we closed the sale of a one-third interest in the Waneta Dam for proceeds of $825 million.Net proceeds received by Teck from these dispositions were used to partially repay debt incurred in connection with the acquisition of the assets of Fording Canadian Coal Trust (FCCT).In April 2010 we repaid the remaining amount of the acquisition-related bank debt.Following this repayment, the pledge bonds securing our notes issued in 2009 and the guarantees and liens securing those pledge bonds were released. In April 2010 we announced that we were resuming the payment of semi-annual dividends, which were previously suspended as part of our debt reduction plan.The first dividend payment of $0.20 per share was made on July 2, 2010 and on November 17, 2010 we declared a dividend of $0.30 per share, which was paid on January 4, 2011. We announced a number of events in 2010 related to the expansion and development of our operations.On January 5 we announced a major expansion at the Antamina mine in Peru.On May 20 we announced that development of the Aqqaluk deposit at the Red Dog mine would proceed.Our copper concentrator project at the Carmen de Andacollo operation in Chile achieved commercial production in October, increasing the expected mine life by approximately 20 years.As part of our growth strategy for coal, we announced on April 29 that we had initiated a feasibility study to potentially re-open our Quintette coal mine in northeast British Columbia.On October 6 we announced a 10-year rail agreement with Canadian Pacific Railway Limited to transport coal from our Elk Valley steelmaking coal mines to Vancouver-area ports. We undertook a number of refinancing transactions in 2010 intended to reduce the outstanding amount of the high-yield debt that we issued in 2009.In August 2010 we issued US$300 million principal amount of 3.850% notes due 2017 and US$450 million principal amount of 6.000% notes due 2040.We used the net proceeds from the offering of notes, together with cash on hand, to purchase, by way of a tender offer, an aggregate of US$800 million principal amount of 2014 notes and 2016 notes. In September 2010 we issued US$500 million of 4.500% notes due 2021 and US$200 million of 6.000% notes due 2040 and used the net proceeds from that offering to purchase, by way of tender offer, US$543 million principal amount of 10.75% notes due 2019. Teck Resources Limited Page10 Table of Contents 2012 Annual Information Form In December 2010 we purchased a further aggregate of US$650 million of our 2014, 2016 and 2019 notes by way of tender offer using cash on hand. Our cash and cash equivalents as at December 31, 2010 were $832 million against total debt of $4.9 billion. In 2011 average annual prices for our principal products increased compared to 2010. Annual average prices for copper and zinc were US$4.00 and US$0.99 per pound, respectively, compared with US$3.42 and US$0.98 per pound in 2010. Realized coal prices increased from US$181 per tonne in 2010 to US$257 per tonne in 2011. In 2011 we focused on developing and advancing initiatives at existing operations and projects. In April we announced an expansion study to examine the feasibility of adding an additional SAG mill, ball mill and other associated plant and equipment in order to increase annual production at Carmen de Andacollo.A mill modernization project at Highland Valley Copper mine commenced in the third quarter, expected to result in improved operational efficiency and recoveries.At our Trail operations, a $210 million investment to increase our capacity to recycle end-of-life electronics and a $125 million investment for a new acid plant were approved in the fourth quarter of 2011.In November, a regulatory application and environmental impact assessment for the Frontier project (including the Equinox Project) was submitted to regulators. Feasibility and prefeasibility work continued on a number of our projects over the course of the year as well. With the repayment of the FCCT acquisition debt completed in 2010, we undertook fewer significant capital market transactions and asset dispositions in 2011 as compared to 2010.In July 2011 we issued US$300 million principal amount of 3.15% notes due 2017, US$700 million principal amount of 4.75% notes due 2022 and US$1 billion of 6.25% notes due 2041.We announced and completed the sale of our Carrapateena project in the second half of 2011 for cash proceeds of US$134 million.In June 2011 we announced a normal course issuer bid in respect of up to 40 million of our Class B subordinate voting shares. Our cash and cash equivalents as at December 31, 2011 were $4.4 billion against debt of $7.0billion. In 2012 average annual prices for our principal products decreased compared to 2011. Annual average prices for copper and zinc were US$3.61 and US$0.88 per pound, respectively, compared with US$4.00 and US$0.99 per pound in 2011. Realized coal prices decreased from US$257 per tonne in 2011 to US$193 per tonne in 2012. We refinanced our remaining high-yield debt over the course of the year by issuing lower coupon bonds and redeeming the outstanding high-yield bonds. In February we issued US$500 million principal amount of 3.000% notes due 2019 and US$500 million principal amount of 5.200% notes due 2042.The net proceeds of the offering, together with cash on hand, were used to redeem all of the approximately US$530 million outstanding 9.75% senior notes due 2014 and approximately US$521 million principal amount, or half, of our outstanding 10.75% senior notes Teck Resources Limited Page11 Table of Contents 2012 Annual Information Form due 2019.In August we issued $500 million aggregate principal amount of 2.500% notes due 2018, US$750 million aggregate principal amount of 3.750% notes due 2023 and US$500 million aggregate principal amount of 5.400% notes due 2043.We used the net proceeds of those issuances, together with cash on hand, to fund the redemption of all of our outstanding 10.25% senior notes due 2016 and the remaining outstanding 10.75% senior notes due 2019. In June we announced the renewal of our normal course issuer bid program for up to 20 million of our Class B subordinate voting shares.As at December 31, 2012, we had purchased 3.9 million Class B subordinate voting shares for cancellation pursuant the normal course issuer bid program that expired in June and the renewed program.In November we announced a 12.5% dividend increase, to $0.45 per share. We continued to focus on development of our various projects in 2012. In January 2012 we announced an agreement to acquire SilverBirch Energy Corporation, which held the 50% of the Frontier oil sands development project, including the Equinox property, not owned by Teck.In April 2012 the transaction closed, giving Teck full ownership of Frontier and Equinox. We filed the Social and Environmental Impact application for the Quebrada Blanca Phase 2 project, but voluntarily withdrew it later in the year in order to allow us to respond to comments and to provide additional information requested by Chilean authorities.We currently expect to refile the application in the second quarter of 2013.Other developments at our operations include new collective bargaining agreements that were announced in 2012 at our Antamina, Carmen de Andacollo, Quebrada Blanca, Trail and Cardinal River operations. In the third quarter, we announced that we were implementing cost reduction programs across our operations designed to reduce our annual operating costs by a minimum of $200 million. Our cash and cash equivalents as at December 31, 2012 were $3.3 billion against total debt of $7.2billion. Teck Resources Limited Page12 Table of Contents 2012 Annual Information Form Description of the Business General Teck’s business is exploring for, developing and producing natural resources.Our activities are organized into business units focused on copper, coal, zinc and energy. We have interests in the following principal operations: Type of Operation Jurisdiction Highland Valley Copper/Molybdenum Mine British Columbia, Canada Antamina Copper/Zinc Mine Ancash, Peru Quebrada Blanca Copper Mine Region I, Chile Carmen de Andacollo Copper Mine Region IV, Chile Duck Pond Copper/Zinc Mine Newfoundland, Canada Elkview Coal Mine British Columbia, Canada Fording River Coal Mine British Columbia, Canada Greenhills Coal Mine British Columbia, Canada Coal Mountain Coal Mine British Columbia, Canada Line Creek Coal Mine British Columbia, Canada Cardinal River Coal Mine Alberta, Canada Trail Zinc/Lead Refinery British Columbia, Canada Red Dog Zinc/Lead Mine Alaska, USA Pend Oreille Zinc Mine Washington, USA Wintering Hills Wind Power Facility Alberta, Canada Our principal products are copper, steelmaking coal and zinc.Lead, molybdenum, silver and various specialty and other metals, chemicals and fertilizers are also produced at our operations. In addition, we own a 20% interest in the Fort Hills oil sands project, a 100% interest in the Frontier oil sands project and a 50% interest in Lease 421 in the Athabasca region of Alberta. We also actively explore for copper, zinc and gold. Teck Resources Limited Page13 Table of Contents 2012 Annual Information Form The following table sets out our revenue by product for each of our last two financial years: Revenue by product $(Billions) % $(Billions) % Copper(1) 2.737 26 23 Coal 4.647 45 49 Zinc(2) 1.130 11 12 Other(3) 1.829 18 16 Total 100% 100% Copper revenues include sales of copper contained in concentrates and cathode copper Zinc revenues include sales of refined zinc and zinc concentrate Other revenues include sales of silver, lead, molybdenum, various specialty metals, chemicals and fertilizer. Product Summary Copper We produce both copper concentrates and cathode copper. Our principal market for copper concentrates is Asia, with a lesser amount sold in Europe. Copper concentrates produced at the Highland Valley Copper mine are distributed to customers in Asia by rail to a port in Vancouver, British Columbia, and from there by ship. Copper concentrates produced at Antamina are transported by a slurry pipeline to a port at Huarmey, Peru and from there by ship to customers in Asia and Europe. Copper concentrates produced at Carmen de Andacollo are trucked to the port of Coquimbo, Chile and from there by ship to customers in Asia and Europe. Copper concentrates are sold primarily under long term contracts, with treatment and refining charges negotiated on an annual basis.Copper cathode from our Quebrada Blanca and Carmen de Andacollo mines is trucked from the mines and sold primarily under annual contracts to customers in Asia, Europe and North America. The copper business is cyclical. Treatment charges rise and fall depending upon the supply of copper concentrates in the market and the demand for custom copper concentrates by the copper smelting and refining industry. Prices for copper cathode also rise and fall as a result of changes in demand for, and supply of, refined copper metal. The major use of refined copper is in electrical and electronic applications, with prices and premiums highly dependent on the demand for electrical wire in construction, communications and automotive applications. All of our revenues from sales of copper concentrates and cathode copper were derived from sales to third parties. Teck Resources Limited Page14 Table of Contents 2012 Annual Information Form Coal Teck is the second-largest exporter of seaborne high-quality steelmaking coal in the world. Our hard coking coal, a type of steelmaking coal, is used primarily for making coke by integrated steel mills in Asia, Europe and the Americas.In 2012, sales to Asia accounted for approximately75% of our annual coal sales volume.Substantially all of the coal we produce is high quality hard coking coal.Lesser quality PCI and thermal coal products accounted for approximately 10% of our annual sales volume in 2012. Coal is processed at our mine sites.Processed coal is primarily shipped westbound from our mines by rail to terminals along the coast of British Columbia and from there by vessel to overseas customers.In 2012, less than 5% of our processed coal was shipped by rail to customers in North America. We compete in the steelmaking coal market primarily with producers based inAustralia and the United States.We compete with Mongolian and Chinese domestic coal producers for sales to China.Coal pricing is generally established in US dollars and the competitive positioning among producers can be significantly affected by exchange rates. Our competitive position in the coal market continues to be determined primarily by the quality of our various coal products and our reputation as a reliable supplier, as well as by our production and transportation costs compared to other producers throughout the world.Mine expansions in Canada, production ramp-up in China and new supply areas combined with recovery from severe weather disruptions and labour related production shortfalls in Australia contributed to increased availability in steelmaking coal. The high quality seaborne steelmaking coal markets are cyclical in nature, being driven by a combination of demand, production and export capacity.We have experienced significant fluctuations in coal prices and sales volumes in the past.The emergence of China as a significant importer of seaborne steelmaking coal has resulted in a market that is highly elastic and volatile.Any significant disruption in China’s economic growth could alter the demand and supply dynamics for the entire seaborne market suddenly and severely. The majority of Teck’s coal sales in 2012 were negotiated and settled on the basis of quarterly pricing.In addition, developmental sales, which are typically priced on a per-vessel basis, were continued into new markets, particularly China.Prior to 2010, substantially all of Teck’s coal production was sold under evergreen or long-term agreements with coal prices that were negotiated annually based on a coal year that ran April 1 to March 31.We expect that substantially all of our coal pricing in 2013 will be negotiated for a term of less than one year, including on a quarterly and per-vessel basis.Substantially all of our revenues from sales of coal products were derived from sales to third parties. Zinc We produce both refined zinc and zinc concentrates. Our principal markets for refined zinc are North America and Asia. Refined zinc produced at our metallurgical operations at Trail, British Columbia is distributed to customers in North America by rail and/or truck and to customers in Asia by ship. Teck Resources Limited Page15 Table of Contents 2012 Annual Information Form Our principal markets for zinc concentrates are Asia and Europe.In 2012, approximately 30% of Red Dog’s zinc concentrate production was sold to our metallurgical operations at Trail, B.C. for treatment and refining.The balance of Red Dog’s production was sold to customers in Asia and Europe. All of our revenues from sales of refined zinc and zinc concentrates (other than zinc concentrates produced at Red Dog and treated at Trail) were derived from sales to third parties.We strive to differentiate our metal products by producing the alloys, sizes and shapes best suited to our customers’ needs. We have substantial long-term frame contracts for the sale of zinc concentrates from the Red Dog mine to customers in Asia and Europe. Trail’s supply of zinc and lead concentrates, other than those sourced from Red Dog, is provided primarily through long-term contracts with mine producers in North America, South America and Australia. The zinc business is cyclical.Treatment and refining charges rise and fall depending upon the supply of zinc concentrates in the market and the demand for custom zinc concentrates by the zinc smelting and refining industry.Refined zinc is used primarily for galvanizing steel, and prices and premiums are highly dependent on the demand for steel products. Teck Resources Limited Page16 Table of Contents 2012 Annual Information Form Individual Operations Copper Copper Operations Highland Valley Copper Mine, Canada (Copper) We have an aggregate 97.5% partnership interest in the Highland Valley Copper mine located near Kamloops, British Columbia.The remaining 2.5% is held indirectly by third parties through their interests in Highmont Mining Company.Highland Valley’s primary product is copper concentrate and it also produces molybdenum in concentrate. Our current interest is held through an 11.4% direct interest in the Teck Highland Valley Copper Partnership (“HVC”) and a 50.001% interest in Highmont Mining Company, which holds a 5% interest in HVC.Our remaining 83.6% interest is held directly and indirectly through Teck Metals. The property comprising the Highland Valley Copper mine consists of mineral leases, mineral claims and crown grants which will be kept in good standing beyond the shutdown of operations.The mine covers a surface area of approximately 34,000 hectares and HVC holds the surface rights to that area pursuant to various leases, claims and licenses. The Highland Valley mine is located adjacent to Highway 97C connecting Merritt, Logan Lake, and Ashcroft, British Columbia. Access to the mine is from a 1 kilometre access road from Highway 97C. The mine is approximately 80 kilometres southwest of Kamloops, and approximately 200 kilometres northeast of Vancouver.The mine operates throughout the year. Power is supplied by B.C. Hydro through a 138kv line which terminates at the Trans-Canada Highway west of Spuzzum in the Thompson Valley. Mine personnel live in nearby areas, primarily Logan Lake, Kamloops, Ashcroft, Cache Creek, and Merritt. The mine is an open pit truck/shovel operation. The processing plant, which uses autogenous and semi-autogenous grinding and flotation to produce metal in concentrate from the ore, has the capacity to process between 120,000 and 130,000 tonnes of ore per day depending on ore hardness.Water from mill operations is collected and contained in a tailings impoundment area.Mill process water is reclaimed from the tailings pond.The operation is subject to water and air permits issued by the Province of British Columbia and is in material compliance with those permits.The operation holds all of the permits that are material to its operations. Ore is mined from two main sources, the Lornex and Valley pits, as well as from the Highmont pit.These are located in the Guichon Batholith which hosts all of the ore bodies located in the area.The Lornex orebody occurs in Skeena Quartz Diorite host rock, intruded by younger pre-mineral Quartz Porphyry and Aplite Dykes. The Skeena Quartz Diorite is an intermediate phase of the Guichon Batholith and is generally a medium to coarse grained equigranular rock distinguished by interstitial quartz and moderate ferromagnesian minerals. The sulphide ore is primarily fracture fillings of chalcopyrite, bornite and molybdenite with minor pyrite, magnetite, sphalerite and galena. The host rocks of the Valley deposit are mainly porphyritic quartz monzonites and granodiorites of the Bethsaida phase of the batholith. These rocks are medium to coarse-grained with large Teck Resources Limited Page17 Table of Contents 2012 Annual Information Form phenocrysts of quartz and biotite. The rocks of the deposit were subjected to hydrothermal alteration followed by extensive quartz veining, quartz-sericite veining, and silicification. Bornite, chalcopyrite and molybdenum were introduced with the quartz and quartz-sericite veins and typically fill angular openings in them. Accessory minerals consist of hornblende, magnetite, hematite, sphene, apatite and zircon. Pre-mineral porphyry and aplite dykes intrude the host rocks of the deposit. Concentrates are transported first by truck to Ashcroft and then by rail to a port in Vancouver for export overseas, with the majority being sold under long-term sales contracts to smelters in Asia.The price of copper concentrate under these long-term sales agreements is based on London Metal Exchange (“LME”) prices during quotational periods determined with reference to the time of delivery, with treatment and refining charges negotiated annually. The balance is sold on the spot market. Molybdenum concentrates are sold to third party refiners on market terms. The operation is subject to Canadian federal income tax and British Columbia provincial income tax, as well as British Columbia mineral tax of 13% on net cash flows from the operation, allowing full deductions for capital expenditures. A two-year pre-stripping program for an extension of the Lornex pit commenced in 2012 after HVC received all necessary permits in late 2011. In 2012, 14 diamond drill holes in the Valley pit totalling approximately 6,200 meters were drilled.Diamond drill core is split in halves and sampled in three meter intervals (NQ diameter core) and two meter intervals (HQ diameter core), respectively.One half is sent to the lab at the site for analysis and the other is retained for future reference.Field duplicates and external umpire checks of approximately five percent of pulp samples are elements of the Highland Valley quality assurance-quality control program procedures.Additional drilling and engineering studies are planned in 2013, including a major drill program focused on the Valley and previously active Bethlehem pits. The mill modernization project approved in 2011 progressed through 2012. The project includes the construction of new flotation and pebble-crushing capacity replacing the existing circuits, which is expected to increase plant availability and increase copper and molybdenum recovery and annual mill throughput over the remaining life of the mine.The project is scheduled for completion by the end of 2013. Highland Valley Copper’s 2012 copper production was 116,300 tonnes of copper in concentrate, higher than 2011 production of 97,300 tonnes primarily as a result of higher mill throughput and higher grades. Annual molybdenum production was 27% higher than 2011 levels at 10 million pounds due to improved throughput and higher feed grades, although in the fourth quarter of 2012 molybdenum production was 10% lower than in the fourth quarter of 2011 primarily due to lower ore grades. 2013 production at Highland Valley is expected to be in the range of 100,000 to 110,000 tonnes of copper.2013 molybdenum production is expected to be approximately five million pounds of molybdenum contained in concentrate, which is lower than 2012 production due to lower ore grades.The mine life is planned to continue until 2027. Teck Resources Limited Page18 Table of Contents 2012 Annual Information Form Antamina Mine, Peru (Copper, Zinc) We own indirectly 22.5% of the Antamina copper/zinc mine in Peru, with the balance held indirectly by BHP Billiton (33.75%), Xstrata plc (33.75%) and Mitsubishi Corporation (10%).The participants’ interests are represented by shares of Compañía Minera Antamina S.A. (“CMA”), the Peruvian company that owns and operates the project.Our interest is subject to a net profits royalty of 1.667% on CMA’s free cash flow. The Antamina property consists of numerous mining concessions and mining claims (including surface rights) covering an area of approximately 14,000 hectares.These rights concessions and claims can be held indefinitely, contingent upon the payment of annual license fees and provision of certain production and investment information.CMA also owns a port facility located at Huarmey and an electrical substation located at Huallanca.In addition, CMA holds title to all easements and rights of way for the 302 kilometre concentrate pipeline from the mine to CMA’s port at Huarmey. The deposit is located at an average elevation of 4,200 metres, 385 kilometres by road and 270kilometres by air north of Lima, Peru.Antamina lies on the eastern side of the Western Cordillera in the upper part of the Rio Marañon basin, a tributary of the Amazon River.Mine personnel live in a camp facility while at work and commute from both local communities and larger population centres, including Lima. The mine is an open pit, truck/shovel operation.The ore is crushed within the pit and conveyed through a 2.7 kilometre tunnel to a coarse ore stockpile at the mill. It is then processed utilizing a SAG mill, followed by ball mill grinding and flotation to produce separate copper, zinc, silver, molybdenum and lead/bismuth concentrates.A 302 kilometre-long slurry concentrate pipeline, approximately 22 centimetres in diameter with a single pump station at the minesite, transports copper and zinc concentrates to the port where they are dewatered and stored prior to loading onto vessels for shipment to smelters and refineries world-wide. The mine is accessible via an access road maintained by CMA.Power for the mine is taken from the Peru national energy grid through an electrical substation constructed at Huallanca.Fresh water requirements are sourced from a dam-created reservoir upstream from the tailings impoundment facility.The tailings impoundment facility is located next to the mill and waste dumps are located adjacent to the pit.Water reclaimed from the tailings impoundment is used as process water in the mill operation. The operation is subject to water and air permits issued by the Government of Peru and is in material compliance with those permits. The operation holds all of the permits that are material to its operations. The Antamina polymetallic deposit is skarn-hosted.It is unusual in its persistent mineralization and predictable zonation, and has a SW-NE strike length of more than 2,500 metres and a width of up to 1,000metres.The skarn is well zoned symmetrically on either side of the central intrusion with the zoning used as the basis for four major subdivisions being a brown garnet skarn, green garnet skarn, wollastonite/diopside/green garnet skarn and a marbleized limestone with veins or mantos of wollastonite.Other types of skarn, including the massive sulphides, massive magnetite, and chlorite skarn, represent the remainder of the skarn and are randomly Teck Resources Limited Page19 Table of Contents 2012 Annual Information Form distributed throughout the deposit.The variability of ore types can result in significant changes in the relative proportions of copper and zinc produced in any given year. The mill expansion that commenced in January 2010 was completed in 2012.Further optimization efforts are underway to fully utilize the installed SAG mill capacity at the site. Copper production in 2012 was 446,800 tonnes of copper in concentrate, approximately 34% higher than in 2011.The increase was primarily due to the benefits of the mill expansion project and record mill throughput of 46.5 million tonnes in 2012. Zinc production in 2012 was 219,000 tonnes of zinc in concentrate, lower than in 2011 primarily due to lower mined zinc grades.2012 molybdenum production totalled 12.1 million pounds, which was lower than in 2011 due to lower molybdenum grades and recoveries. Our 22.5% share of Antamina’ s 2013 production is expected to be in the range of 90,000 to 100,000 tonnes of copper, 45,000 to 50,000 tonnes of zinc and 2.8 million pounds of molybdenum in concentrate.The mine life is expected to continue until 2027. Antamina has entered into long-term copper and zinc concentrate off-take agreements with major smelting and refining companies which cover the majority of the mine’s production of copper and zinc concentrates. The price of copper and zinc concentrate under these long-term sales agreements is based on LME prices during quotational periods determined with reference to the time of delivery, with treatment and refining charges negotiated with reference to current world market terms. The remaining copper and zinc concentrate is sold to affiliates of the Antamina shareholders on comparable terms. The current off-take agreements will expire at the end of 2013 and will be replaced with long-term off-take agreements with affiliates of the Antamina shareholders on market terms. Molybdenum concentrates are sold to third party refiners on market terms. In Peru, a new mining tax regime became effective October 1, 2011.The new regime includes a special mining tax, a modified mining royalty and a special mining burden. CMA is operating under a tax stability agreement and is exempt from the special mining tax and the modified mining royalty until 2016. In the interim, CMA will be subject to the special mining burden which applies to its operating margin based on a progressive sliding scale ranging from 4% to 13.12%. CMA is also subject to Peruvian income tax. Quebrada Blanca Mine, Chile (Copper) The Quebrada Blanca mine is owned by a Chilean private company, Compañía Minera Teck Quebrada Blanca S.A. (“CMTQB”).We own 90% of the Series A shares of CMTQB.Inversiones Mineras S.A. (“IMSA”), a Chilean private company, owns 10% of the Series A shares and 100% of the Series C shares of CMTQB.Empresa Nacional de Minera (“ENAMI”), a Chilean government entity, owns 100% of the Series B shares of CMTQB.When combined with the Series B and Series C shares of CMTQB, our 90% holding of the Series A shares equates to a 76.5% interest in CMTQB’s total share equity.IMSA’s and ENAMI’s shareholdings equate to a 13.5% and 10% interest in CMTQB’s total share equity, respectively.ENAMI’s interest is a carried interest and as a result ENAMI is generally not required to contribute further funding to CMTQB.We are in discussions with IMSA and ENAMI regarding the arrangements for funding CMTQB’s development activities. Teck Resources Limited Page20 Table of Contents 2012 Annual Information Form CMTQB owns the exploitation and/or exploration rights over an area of approximately 80 square kilometres in the immediate area of the Quebrada Blanca deposit pursuant to various mining concessions and other rights.In addition, CMTQB owns surface rights covering the mine site and other areas aggregating approximately 3,150 hectares as well as certain other exploration rights in the surrounding area and certain water rights. The Quebrada Blanca mine is located in northern Chile approximately 240 kilometres southeast of the port city of Iquique and 1,500 kilometres north of the city of Santiago, the capital of Chile.The Quebrada Blanca property is located at approximately 4,400 metres elevation above sea level. The local topography is represented by rounded hills disrupted by steep gulches. Vegetation cover consists of sparse tufts of grass and small shrubs.Access to the mine site is via road from Iquique.Mine personnel live in a camp facility and the majority commute from large population centres, including Iquique and Santiago. Quebrada Blanca is an open pit mine that produces ore for both heap leach and lower grade dump leach production.Copper bearing solutions are collected from the heap and dump leach pads for processing in an SX-EW plant which produces copper cathode.The SX-EW plant has a capacity of approximately 85,000 tonnes of copper cathode per year.Copper cathode is trucked to Iquique for shipment to purchasers.Based on the current life-of-mine plan, and not accounting for the hypogene mineralization described below, Quebrada Blanca’s supergene orebody is expected to be mined out by 2017, but residual copper cathode production is expected to continue, at declining production rates, through 2018. The Quebrada Blanca orebody is a porphyry copper deposit located in a 30-40 km wide belt of volcanic and sedimentary rocks which contains a number of the world’s largest copper mines including Collahuasi (10 km to the east) and Chuquicamata (190 km to the south).All of these deposits are spatially related to a major north-south fault, the West Fissure Fault, or to splays off this fault. The Quebrada Blanca orebody occurs within a 2 km by 5 km quartz monzonite intrusive stock.Supergene enrichment processes have dissolved and redeposited primary (hypogene) chalcopyrite as a blanket of supergene copper sulphides, the most important being chalcocite and covellite, with lesser copper oxides/silicates such as chrysocolla in the oxide zone.The supergene mineralization averages 80 metres in thickness and is, for the most part, overlain by a 100 metre thick, low grade or waste leached cap and unmineralized rock and gravels.Irregular transition zones, with (locally) faulted contacts separate the higher and lower grade supergene/dump leach ores from the leached cap and hypogene zones. Taxes payable in Chile that affect the operation include a mining tax of 4% of net sales revenue until 2018. From 2018 the Chilean mining tax applies to operating margin based on a progressive sliding scale from 5% to 14%.CMTQB is also subject to federal income tax in Chile. The majority of copper cathode produced at Quebrada Blanca is sold under annual contracts to metal consumers and metal trading companies.The remaining copper cathode is sold on the spot market.The price of copper cathodes is based on LME prices plus a premium based on market conditions. Teck Resources Limited Page21 Table of Contents 2012 Annual Information Form The Quebrada Blanca Phase 2 project involves developing the hypogene resource at Quebrada Blanca. See “Mineral Reserves and Resources” for mineral reserve and resource information regarding the hypogene deposit. In 2012, we completed the feasibility study for the project. Among other matters, the feasibility study contemplates the construction of a 135,000 tonne per day concentrator and related facilities connected to a new port facility by 165-kilometre concentrate and desalinated water pipelines. The study estimates a capital cost for the development of the project of US$5.6 billion on a 100% basis (in January 2012 dollars, not including working capital or interest during construction), of which our funding share would be US$4.8 billion. As of December 31, 2012, approximately US$230 million (100% level) has been spent towards that estimated capital cost for development of Quebrada Blanca Phase 2, not including the costs of the completing the feasibility study. The main activities undertaken in 2102 in connection with the progress of QB Phase 2 were the ongoing preparation and update of the Social Environmental Impact Assessment (SEIA) document, commencement of detail design of the process facilities and project infrastructure, and, the start of the procurement process for the long lead equipment. As part of the project work plan for 2012, the SEIA for the project was submitted to the Chilean regulatory authorities during the second quarter. This was subsequently voluntarily withdrawn in order to prepare responses to the comments and questions from the Chilean authorities and collect and analyze some additional baseline environmental data. It is anticipated that the SEIA will be re-filed during the second quarter of 2013. In 2012, approximately 20,500 meters of diamond core drilling in 64 drill holes and approximately 20,500 meters of reverse circulation drilling in 172 drill holes was conducted. The site’s exploration quality assurance and control program includes inserting coarse blanks, standards and duplicates (field, coarse reject, and pulp).As part of site procedures, diamond core drilling is generally performed using HQ core size, with some holes reduced to NQ at depth.Core is logged, split, sampled and stored at the mine site.Half core samples are generally collected on two metre intervals.The remaining half core is stored in core boxes, or used as a field duplicate sample when required. Site procedures for reverse circulation drilling call for one sample of material to be collected every two metres.The material is then split using a riffle splitter machine.A quality assurance and control program for blast holes was implemented over the year. In 2012, Quebrada Blanca produced 62,400 tonnes of copper cathode, compared to 63,400 tonnes in 2011.The operation continued to experience operating difficulties due to weather, maintenance requirement for aging plant equipment and the transition towards more dump leach production.Dump leach mining activities were stopped in the fourth quarter of 2012 as a result of a flow of dump leach solution into the open pit through a gravel lens in the pit wall.Dump leach mining is expected to resume in the first quarter of 2013.Production at Quebrada Blanca in 2013 is anticipated to be approximately 50,000 to 60,000 tonnes of copper cathode. Carmen de Andacollo Mine, Chile (Copper) The Carmen de Andacollo property is owned by a Chilean private company, Compañía Minera Teck Carmen de Andacollo (“CDA”).We own 100% of the Series A shares of CDA while ENAMI owns 100% of the Series B shares of CDA.Our Series A shares of CDA equate to 90% of CDA’s total share equity and ENAMI’s Series B shares comprise the remaining 10% of total share Teck Resources Limited Page22 Table of Contents 2012 Annual Information Form equity.ENAMI’s interest is a carried interest and as a result ENAMI is not required to contribute further funding to CDA. CDA owns the exploitation and/or exploration rights over an area of approximately 206 square km in the area of the Carmen de Andacollo supergene and hypogene deposits pursuant to various mining concessions and other rights.In addition, CDA owns the surface rights covering the mine site and other areas aggregating approximately 21 square kilometres as well as certain water rights.CDA has, since 1996, been conducting mining operations on the supergene deposit on the Carmen de Andacollo property which overlies the hypogene deposit and since 2010 has been processing hypogene ore through a newly-constructed concentrator on the site. The Carmen de Andacollo property is located in Coquimbo Province in central Chile.The site is adjacent to the town of Carmen de Andacollo, approximately 55 kilometres southeast of the city of La Serena and 350 kilometres north of Santiago.Access to the Carmen de Andacollo mine is by paved roads from La Serena.The mine is located near the southern limit of the Atacama Desert at an elevation of approximately 1,000 metres.The climate around Carmen de Andacollo is transitional between the desert climate of northern Chile and the Mediterranean climate of the Santiago area.The majority of mine personnel live in the town of Carmen de Andacollo, immediately adjacent to the mine or in the nearby cities of Coquimbo and La Serena. The Carmen de Andacollo orebody is a porphyry copper deposit consisting of disseminated and fracture-controlled copper mineralization contained within a gently dipping sequence of andesitic to trachytic volcanic rocks and sub-volcanic intrusions.The mineralization is spatially related to a feldspar porphyry intrusion and a series of deeply rooted fault structures.A primary copper-gold sulphide deposit (the “hypogene deposit”) containing principally disseminated and quartz vein-hosted chalcopyrite mineralization lies beneath the supergene deposit.The hypogene deposit was subjected to surface weathering processes resulting in the formation of a barren leached zone from 10 to 60 metres thick.The original copper sulphides leached from this zone were re-deposited below the barren leached zone as a copper-rich zone comprised of copper silicates (chrysocolla) and supergene copper sulphides (chalcocite with lesser covellite). The Carmen de Andacollo mine is an open pit mine.Copper concentrate is produced by processing hypogene ore.Supergene ore is also mined, which is transported to heap leach pads.Lower grade ore is processed through dump leaching.Copper bearing solutions are processed in an SX-EW plant to produce grade A copper cathode. In 2012, approximately 32,800 metres of diamond core drilling was conducted.Quality assurance and quality control include, in part, drill hole regularization every 2.5 metres, structural and geotechnical mapping of drill holes, cutting of cores with a diamond saw and packing samples for mechanical preparation and chemical analysis. Carmen de Andacollo produced a total of 75,800 tonnes of copper contained in concentrate in 2012, compared with 66,100 tonnes in 2011.A 20,000 tonnes per day pre-crushing plant was commissioned during the third quarter of 2012 and this was primarily responsible for an increase in concentrator throughput.Copper cathode production was 4,000 tonnes in 2012 compared with 6,300 tonnes in 2011.Decrease in production was attributable, in part, due to the planned depletion of the supergene ore as CDA transitioned into mining hypogene ore. Teck Resources Limited Page23 Table of Contents 2012 Annual Information Form 2013 production is expected to be 70,000 to 80,000 tonnes of copper in concentrate. In addition, Carmen de Andacollo is expected to produce approximately 5,000 tonnes of copper cathode in 2013. The majority of copper cathode produced at Carmen de Andacollo is sold under annual contract with metal trading companies.The remaining Carmen de Andacollo copper cathode production is sold in the spot market.The price of copper cathodes is based on LME prices plus a premium based on market conditions. Copper concentrates are sold under long term contracts to smelters in Asia and Europe using the LME price as the basis for copper pricing and with treatment and refining charges negotiated on an annual basis. Mine life is estimated to be approximately 20 more years. In January 2010, CDA completed the sale of a royalty interest in future gold production from Andacollo to Royal Gold, Inc.Royal Gold’s production entitlement is equivalent to 75% of the payable gold produced until total cumulative gold production reaches 910,000 ounces, and 50% thereafter. Taxes payable in Chile that affect the operation include a mining tax of 5% of net sales revenue until 2018. From 2018 the Chilean mining tax applies to operating margin based on a progressive sliding scale from 5% to 14%.CDA is also subject to federal income tax in Chile. Duck Pond Mine, Canada (Copper/Zinc) We hold a 100% interest in the Duck Pond copper-zinc property.The Duck Pond property is located in central Newfoundland approximately 100 kilometres southwest of the city of Grand Falls-Windsor. The property covers approximately 12,800 hectares and is held under various mining and surface leases, mineral licenses and contractual mining rights. We are required to pay a former owner of the property a 2% net smelter returns royalty on production from the property. The Duck Pond deposit is a relatively flat-lying Cambrian-age, volcanogenic massive sulphide (VMS) lens enriched in copper and zinc with lesser lead, silver and gold. The Duck Pond deposit is to be mined through a combination of open pit and underground mining methods.Primary production from the lower ore zones was established in 2010 and exploration activity to assess possible ore zone extensions is ongoing.The Boundary open pit is currently in development and will provide a supplemental feed source to the mill starting in the second half of 2013 as underground reserves become depleted. Copper in concentrate production in 2012 was 14,100 tonnes while zinc production was 19,500 tonnes of zinc in concentrate. This compares with copper in concentrate production of 13,200 tonnes and 21,300 tonnes of zinc in concentrate production in 2011. The current mine life extends to early 2015. Duck Pond’s production in 2013 is expected to be approximately 14,000 to 16,000 tonnes of copper in concentrate and between 12,000 and 16,000 tonnes of zinc in concentrate. Teck Resources Limited Page24 Table of Contents 2012 Annual Information Form Differential flotation produces copper and zinc concentrates that are trucked to the port of St. George on the west coast of Newfoundland. Copper and zinc concentrates produced at the Duck Pond mine are sold under long term contracts to smelters in North America and Europe using the LME as the price basis for zinc and copper pricing, with treatment and refining charges negotiated on an annual basis. Copper Projects Relincho, Chile In August 2008 we acquired a 100% interest in the Relincho copper project, located in central Chile, through our acquisition of Global Copper Corp. by way of a plan of arrangement. A preliminary scoping study was completed in May 2009.Further mine engineering optimization studies were started in late 2009 based on a revised block model which included 2008 drilling results.A feasibility study commenced in the third quarter of 2011, which we initially expected to be complete by the first quarter of 2013.Permitting delays have impacted the progress of third-party port and power supply facilities that we expected to use for Relincho and will delay the completion of the feasibility study, which is now expected to be complete at the end of the fourth quarter of 2013.Exploration and geotechnical drilling are ongoing and a new resource and reserve estimate is expected at the completion of the feasibility study. Based on the prefeasibility study, copper production would average 195,000 tonnes per year in the first five years of full production and 180,000 tonnes per year over the 22-year mine life. In addition, the prefeasibility study indicates that 6,000 tonnes per year of molybdenum could be produced as a byproduct over the life of the mine. Galore Creek, Canada We have a 50% interest in a partnership formed in 2007 to develop the Galore Creek copper project in northwestern British Columbia.NovaGold Resources Inc. (“NovaGold”) holds the other 50% of the partnership.Galore Creek is a major copper/gold resource.Construction activities on the project were suspended in the fourth quarter of 2007 as a result of our review of the first season of construction and a more extensive and detailed engineering study that anticipated substantially higher capital costs and a longer construction schedule for the project than previously anticipated.In February 2009, we amended certain provisions of the partnership agreement relating to the Galore Creek Project. Under the amended agreement, our remaining committed funding on Galore Creek was reduced to approximately $36 million. We completed our funding requirements in June 2011 to earn a 50% interest in the Galore Creek Project.We and NovaGold will equally fund further project activities. In 2012, a work program including approximately 25,000 meters of infill and geotechnical drilling was completed. An additional 10,000 to 12,000 meter exploration drill program is planned in 2013. San Nicolas Project, Mexico (Copper, Zinc) The San Nicolas property, which is located in Zacatecas State, Mexico, is a major massive sulphide deposit containing copper, zinc, gold and silver.The property is held by Minas de San Nicolas S.A. de C.V., which is owned 40% directly by us and 60% by Minera Tama S.A. de C.V. (“Tama”).Tama in turn is owned 65% by us and 35% by Western Copper Holdings Ltd. (now a Teck Resources Limited Page25 Table of Contents 2012 Annual Information Form subsidiary of Goldcorp Inc.) resulting in our holding a net 79% interest in the property.Our interest may vary depending on certain financing elections the parties may make under the agreements governing the project.The project is being held on a care and maintenance basis. Mesaba Project, United States We have a 100% interest in the Mesaba copper-nickel project located in northern Minnesota.Work on an advanced scoping study at the project was completed in 2012. Further optimization studies will be conducted in 2013, including some metallurgical and infill drilling. CESL Limited (CESL) CESL, a wholly owned subsidiary, focuses on advancing and commercializing our proprietary hydrometallurgical technology. CESL has a suite of technologies suitable for treating complex copper, copper-gold, copper-nickel and nickel concentrates, particularly those with deleterious elements such as arsenic or magnesium that inhibit the sale of concentrates to conventional smelters. In 2013, the CESL team will continue to seek opportunities to unlock metallurgically challenged resources to create additional value and to commercialize the CESL process. Coal Our coal mineral holdings consist of a mix of fee simple lands owned by us and Crown leases and licenses, which are subject to licensing and leasing fees.In the past, renewals of these licenses and leases have generally been granted although there can be no assurance that this will continue in the future. Five of Teck’s six operating coal mines are in British Columbia and are therefore subject to mineral taxes.British Columbia mineral tax is a two-tier tax with a minimum rate of 2% and a maximum rate of 13%.A minimum tax of 2% applies to operating cash flows, as defined by the regulations.A maximum tax rate of 13% applies to cash flows after taking available deductions for capital expenditures and other permitted deductions.Alberta Crown royalties are assessed on a similar basis, at rates of 1% and 13%, and apply to the Cardinal River mine. All of Teck’s coal mines are conventional open pit operations and are designed to operate on a continuous basis, 24hours per day, 365 days per year.Operating schedules can be varied depending on market conditions and are subject to shutdowns for maintenance activities.Capacity may be restricted for a variety of reasons and actual production will depend on sales volumes.All of the mines are accessed by two lane all-weather roads which connect to public highways.All the mines operate under permits granted by Provincial and/or Federal regulatory authorities.Each of the mines will require additional permits as they progress through their long term mine plans.All permits necessary for the current operations of the mines are in hand and in good standing.Annual in-fill drilling programs are conducted to confirm and update the geological models used to develop the yearly mine plans. Following mining, the coal is washed in coal preparation plants using a variety of conventional techniques and conveyed to coal or gas fired dryers for drying.Processed coal is conveyed to clean coal silos or other storage facilities for storage and load-out to railcars. Teck Resources Limited Page26 Table of Contents 2012 Annual Information Form In 2012 we produced 24.7 million tonnes of coal.Production for 2013 is expected to be in the range of 24.0 to 25.0 million tonnes, depending on customer demand. Work is ongoing to develop and implement a plan for the management of selenium at all of our operating coal mines in the Elk Valley.Because of the scale of our operations, the substantial quantities of water involved, and the very low concentrations of selenium, identifying and implementing appropriate treatment technology is a challenge. We filed a draft valley-wide selenium management plan with regulatory authorities in the first quarter of 2013.This plan sets out an integrated approach to the construction of water diversion and treatment facilities intended to achieve acceptable selenium concentrations downstream from our mining operations. Although the plan is not yet finalized, we believe that the costs associated with installing these facilities will be substantial. Our draft plan contemplates total capital spending over the next five years of up to $600 million on the installation of water diversion and treatment facilities. Annual operating costs by the end of the five years are expected to be approximately $40 million per year. The draft valley-wide plan contemplates that by 2025 annual operating costs could reach $140 million annually. Our cost estimates for the treatment of selenium in the Elk Valley assume the application of biological treatment technology, which is currently being installed in the water treatment plant under construction at our Line Creek mine. We are actively investigating alternative technologies with the potential to significantly reduce costs.Our draft valley-wide selenium management plan also assumes that relevant regulators will agree to site-specific downstream selenium concentrations in certain aquatic environments already affected by selenium discharges from our coal mining operations in excess of those in provincial water quality guidelines. Our cost estimates may increase if regulators require more strict concentration level targets. We expect that water treatment will need to continue for an indefinite period after mining operations end in order to maintain water quality.See Risk Factors— We face risks associated with the issuance and renewal of environmental permits”and— “Changes in environmental, health and safety laws may have a material adverse effect on our operations”for a further discussion of permitting and selenium management. Coal Transportation Teck ships most of the coal produced at the five mines in the Elk Valley Region of British Columbia and at the Cardinal River mine in west central Alberta to West-coast ports in British Columbia.All of the rail service from the five mines located in the Elk Valley originates with Canadian Pacific Railway Company (“CPR”) pursuant to a 10-year agreement that commenced in April 2011.CPR transports a small portion of these westbound shipments via CPR and Canadian National Railway Company (“CNR”) whereby CPR transports the coal from the Elk Valley mines to Kamloops, BC, and interchanges the trains with CNR for furtherance to the West-coast, pursuant to an arrangement between Teck Coal and CNR.The proportion of our coal shipped via the Kamloops interchange was reduced compared to prior years following the commencement of the 10-year agreement with CPR referred to above. CNR provides rail service from the Cardinal River mine in Alberta pursuant to an agreement expiring December 31, 2015.A portion of the coal produced at the five mines in the Elk Valley is Teck Resources Limited Page27 Table of Contents 2012 Annual Information Form transported directly by rail or by rail and ship via Thunder Bay Terminals in Thunder Bay, Ontario, to customers in the Great Lakes region of Canada and the United States. Teck exports its seaborne coal primarily through three west coast terminals (Westshore, Neptune and Ridley). Westshore provides ship-loading services at Roberts Bank, British Columbia, and in 2012 provided services for approximately 59% of Teck’s steelmaking coal shipments. Teck Coal has agreed to terms with Westshore governing shipments of coal originating from all six of our coal mines for the period to March 31, 2021. Neptune, in which Teck Coal has a 46% ownership interest, provides ship-loading services for coal shipments loaded on a cost-of-service basis. We have reached agreement with Ridley Terminals for sufficient annual capacity to meet our expected shipping needs for planned Quintette exports through 2024. Property Description In the mines in the Elk Valley Region of British Columbia, coal is contained within the sedimentary Mist Mountain Formation of the lower Cretaceous Kootenay Group.The Mist Mountain sediments were involved in the mountain building movements of the late Cretaceous to early Tertiary Laramide orogeny and are approximately 500 metres thick, with the depth of burial ranging from zero to 1,500 metres.The major structural features are north-south trending synclines with near horizontal to steep westerly dipping thrust faults and a few high angle normal faults.This faulting has allowed for the Mist Mountain sequence to be repeated throughout the Elk Valley. Fording River Mine, Canada The Fording River mine is located 29 kilometres northeast of the community of Elkford, in southeastern British Columbia.The mine consists of approximately 23,000hectares of coal lands. Coal mined at Fording River is primarily steelmaking coal, although a small amount of thermal coal is also produced. The current annual production capacities of the mine and preparation plant are approximately 9.0million and 9.5 million tonnes of clean coal, respectively. The majority of current production is derived from the Eagle Mountain pit. Proven and probable reserves at Fording River are projected to support mining at current planned production rates for a further 74 years. Fording River’s reserve areas include Eagle Mountain, Greenhills Ridge, Turnbull, Henretta, and Castle Mountain. Elkview Mine, Canada Teck Coal has a 95% partnership interest in the Elkview mine.The remaining 5% is indirectly held equally by Nippon Steel & Sumitomo Metal Corporation, a Japanese steel producer, and POSCO, a Korean steel producer, each of which acquired a 2.5% interest in 2005.The Elkview mine is an open pit coal mine located approximately three kilometres east of Sparwood in southeastern British Columbia. The mine consists of approximately 27,100 hectares of coal lands. Teck Resources Limited Page28 Table of Contents 2012 Annual Information Form The coal produced is a high-quality mid-volatile hard coking coal. Lesser quantities of lower grade hard coking coal are also produced. The current annual production capacities of the mine and preparation plant (on a 100% basis) are approximately 6.5million and 6.5 million tonnes of clean coal, respectively. At current planned production rates, the Elkview mine is estimated to have a remaining reserve life of approximately 34 years. Greenhills, Canada Greenhills is operated under a joint venture agreement (the “Greenhills Joint Venture Agreement”) among Teck Coal, POSCO Canada Limited (“POSCAN”) and POSCAN’s parent, POSCO.Pursuant to the agreement, Teck Coal has an 80% interest in the joint venture while POSCAN has a 20% interest.The mine equipment and preparation plant are owned by Teck Coal and POSCAN in proportion to their respective joint venture interests.Under the Greenhills Joint Venture Agreement, Teck Coal is the manager and operator of Greenhills.Teck Coal and POSCAN bear all costs and expenses incurred in operating Greenhills in proportion to their respective joint venture interests.POSCAN, pursuant to a property rights grant, has a right to 20% of all of the coal mined at Greenhills from a defined amount of reserves on certain lands until the Greenhills Joint Venture Agreement terminates on the earlier of: (i) the date the defined amount of reserves has been mined, processed and loaded onto rail cars for transport; and (ii) March31, 2015. Teck estimates that the termination date will be reached in the first quarter of 2013.The joint venture agreement contemplates that Teck Coal and POSCAN will negotiate in good faith to settle arrangements for POSCAN’s continued participation in the joint venture following such termination.Those negotiations are continuing. The Greenhills mine is located eight kilometres northeast of the community of Elkford, in southeastern British Columbia.The mine site consists of approximately 11,800 hectares of coal lands. Coal mined at Greenhills is primarily steelmaking coal, although a small amount of thermal coal is also produced. The current annual production capacities of the mine and preparation plant (on a 100% basis) are 5.2 and 5.2 million tonnes of clean coal, respectively. Production is derived from the Cougar South pit. Proven and probable reserves at Greenhills are projected to support mining at current planned production rates for a further 15 years. Coal Mountain, Canada The Coal Mountain mine is located 30 kilometres southeast of Sparwood in southeastern British Columbia. The mine site consists of approximately 3,000 hectares of coal lands. Coal Mountain produces both steelmaking and thermal coal. The current annual production capacities of the mine and preparation plant are approximately 2.7 and 3.5 million tonnes of clean coal, respectively. Proven and probable reserves at Coal Mountain are projected to support mining at current planned production rates for a further 7 years. Teck Resources Limited Page29 Table of Contents 2012 Annual Information Form Line Creek, Canada The Line Creek mine is located approximately 25 kilometres north of Sparwood in southeastern British Columbia. Line Creek supplies steelmaking and thermal coal to a variety of international and domestic customers. The Line Creek property consists of approximately 8,200 hectares of coal lands. The current annual production capacities of the mine and preparation plant are approximately 3.5 and 3.5 million tonnes of clean coal, respectively. At current planned production rates Line Creek has an estimated remaining reserve life of approximately 20 years. Cardinal River Mine, Canada The Cardinal River mine is located approximately 42 kilometres south of Hinton, Alberta. Prior to 2003 the mine was owned by Luscar and CONSOL, each of which retain a net revenue royalty of 2.5 percent based on any coal mined from the Cheviot pit and certain other former Luscar properties.The Cardinal River Mine property consists of approximately 15,300 hectares of coal lands. In 2005, Teck Coal completed the development of the Cheviot Creek pit located approximately 20 kilometres south of the Cardinal River coal plant. Coal mined at Cardinal River is primarily steelmaking coal, although a small amount of thermal coal is also produced. The current annual production capacities of the mine and preparation plant are approximately 1.7and 3.0 million tonnes of clean coal, respectively. At current planned production rates, Cardinal River is expected to have a mine life of approximately 16years. Quintette Coal Project Our Quintette mine in northeast British Columbia has been closed since 2000. In the third quarter of 2012 we completed the feasibility study for re-opening the Quintette mine. The feasibility study estimates the capital cost to re-open Quintette at $858 million, not including escalation or interest during construction. The study contemplates an average clean coal production rate of 3.5 million tonnes per year over the estimated 12-year life of Quintette. A Mines Act Permit Amendment application was submitted in 2012 and we expect to receive the permit approval in the first half of 2013. First coal production is now expected in the first half of 2014 and by the fourth quarter of 2014 Quintette is expected to be producing at an annualized rate of three million tonnes. Other Coal Projects Other coal properties include Mt Duke (92.6% interest) south of Tumbler Ridge BC, Elco (75% interest) at the north end of the Elk Valley and the Marten Wheeler property south of Elkview. For the Marten Wheeler property, a mine design was completed in 2012 and used as the basis for the pre-feasibility study.An exploration program was conducted in 2012. Teck Resources Limited Page30 Table of Contents 2012 Annual Information Form Zinc Mining Operations Red Dog Mine, United States (Zinc, Lead) The Red Dog zinc-lead mine, concentrator and shipping facility in the Northwest Arctic Borough, approximately 144 kilometres north of Kotzebue, Alaska, commenced production in December 1989 and began shipping concentrates in July1990.The Red Dog mine is 100% owned and operated by Teck Alaska Incorporated on leased lands, subject to a royalty as described below. The Red Dog mine covers approximately 1,000 hectares. Red Dog mine is located on a ridge between the Middle and South Forks of Red Dog Creek, in the DeLong Mountains of the Western Brooks Range.The topography is moderately sloping, with elevations ranging from 260 metres to 1,200 metres above sea level.Vegetation is classified as woody tundra.The mine is accessible from a paved airstrip, five kilometres from the Red Dog mine, which allows jet access from Anchorage and Kotzebue.Mine personnel are generally drawn from locations in North America.Power for the mineis sourced from diesel generators with a maximum capacity of 30 MW, sufficient for present and expected future power requirements.Potable water is sourced from Bons Creek. Red Dog is comprised of a number of sedimentary hosted exhalative lead-zinc sulphide deposits hosted in Mississippian-age to Pennsylvanian-age sedimentary rocks.The orebodies are lens shaped and occur within structurally controlled (thrust faults) plates, are relatively flat-lying and are hosted by marine clastic rocks (shales, siltstones, turbidites) and lesser chert and carbonate rocks.Barite rock is common in and above the sulphide units.Silicification is the dominant alteration type. The sulphide mineralization consists of semi-massive to massive sphalerite, pyrite, marcasite and galena.Common textures within the sulphide zone include massive, fragmental, veined and, rarely, sedimentary layering. Red Dog hosts three deposits: Main, Aqqaluk and Qanaiyaaq. Development of the Aqqaluk deposit began in May 2010 and the first ore from the deposit was processed in August 2010.The Red Dog Main pit was exhausted in the first quarter of 2012 and all future ore will come from the Aqqaluk deposit.The Qanaiyaaq deposit remains undeveloped. The mining method employed is conventional open pit drill and blast and truck and shovel technology.The current life of mine plan, which includes mineral reserves in the Aqqaluk deposit, described below, will deplete the reported open pit reserves and resources in 2030.The mineral processing facilities employ conventional grinding and sulphide flotation methods to produce zinc and lead concentrates. The mine and concentrator properties are leased from, and are being operated under the terms of a development and operating agreement with, the NANA Regional Corporation, Inc. (“NANA”), an Alaskan native development corporation.Since the third quarter of 2007, we pay NANA a percentage of the net proceeds of production from the mine, starting at 25% and increasing to 50% by successive increments of 5% at five-year intervals.The net proceeds of production Teck Resources Limited Page31 Table of Contents 2012 Annual Information Form percentage increased from 25% to 30% in the fourth quarter of 2012.The development and operating agreement also provides for employment and contracting preferences and additional lease rental payments.In addition to the royalties payable to NANA, the operation is subject to state and federal income taxes.The operation also makes a payment in lieu of taxes pursuant to an agreement with the Northwest Arctic Borough. All contaminated water from the mine area and waste dumps is collected and contained in a tailings impoundment and seasonally discharged through a water treatment plant.Mill process water is reclaimed from the tailings pond.The mine and an associated port facility operate under effluent permits issued by the United States Environmental Protection Agency (EPA) and air permits issued by the State of Alaska.In 2007, in response to an appeal, the EPA withdrew the mine’s recently renewed water discharge permit for procedural reasons.The previous permit was then extended pending the issuance of a new permit to be issued in connection with the permitting of the Aqqaluk deposit, the next orebody to be developed. In February 2013, the State of Alaska issued a renewal of Red Dog’s main water discharge permit. The water discharge permit was previously renewed in 2010 by the EPA, but was stayed following a third-party appeal. As a result of the appeal, the conditions of the 2010 permit governing effluent limitations for lead, selenium, zinc, cyanide and total dissolved solids (TDS) were withdrawn and the limitations in the mine’s 1998 water discharge permit remained in effect. The limitations in the 1998 permit included an effluent limitation for TDS that the mine could not meet. That appeal was favourably resolved (although a related court decision is the subject of further appeal to the Ninth Circuit Court of Appeals) and jurisdiction over the permit passed to the State of Alaska. The 2013 permit issued by the State of Alaska reinstated the 2010 permit effluent limitations for TDS.Despite the issuance of this new permit, there can be no assurance that further appeals or permit uncertainty will not give rise to liability or impede mining activities, or that permit conditions that are ultimately issued will not impose significant costs on the Red Dog operation.The mine is investigating slightly elevated selenium levels in its main water discharge, which may be the result of mining near-surface ore in the Aqqaluk deposit, and which present a compliance issue under the new water discharge permit.The mine is in material compliance with all of its other permits and related regulatory instruments and has obtained all of the permits that are material to its current operations. In 2012, 13 geotechnical holes were drilled at the Aqqaluk deposit to help determine pit wall placement.Further geotechnical and ore delineation holes are planned for 2013 and additional drilling may be required if results from these holes delineate further areas requiring follow up. In 2012, zinc production at Red Dog was 529,100 tonnes of zinc in concentrate compared to 572,200 tonnes in 2011.This was due to milling rates being lowered to reduce silica in the zinc concentrate and due to lower ore grades. Lead production in 2012 was 95,400 tonnes of lead in concentrate compared to 84,000 in 2011 due to improved recoveries as significantly less near-surface weathered ore from the Aqqaluk pit was processed.We expect 2013 production to be approximately 500,000 to 525,000 tonnes of zinc in concentrate and approximately 85,000 to 90,000 tonnes of lead in concentrate. In 2012, approximately 30%of the zinc concentrate produced at Red Dog was shipped to our metallurgical facilities at Trail, British Columbia and the balance to customers in Asia and Europe. Teck Resources Limited Page32 Table of Contents 2012 Annual Information Form The lead concentrate production is also shipped to Trail and to customers in Asia.The majority of concentrate sales are pursuant to long-term contracts at market prices subject to annually negotiated treatment charges.The balance is sold on the spot market at prices based on prevailing market quotations.The shipping season at Red Dog is restricted to approximately 100 days per year because of sea ice conditions and Red Dog’s sales are seasonal with the majority of sales in the last five months of each year.Concentrate is stockpiled at the port facility and is typically shipped between July and October. Pend Oreille Mine, United States (Zinc, Lead) We own 100% of the Pend Oreille mine, near Metaline Falls, Washington, which began commercial production in early 2004.In February 2009, we temporarily suspended operations and put the mine on care and maintenance as a result of low zinc prices.The mine remained on care and maintenance through 2012.Historically, all of the concentrate from Pend Oreille was trucked to our Trail metallurgical operations for processing. Pend Oreille holds all permits necessary for its operation and is in material compliance with these permits. The Pend Oreille mine is a carbonate hosted zinc-lead orebody situated within the Metaline Formation in the southern portion of the Kootenay arc, an arcuate, narrow belt of sedimentary, volcanic and metamorphic rocks separating Precambrian metasediments to the east and Mesozoic volcanic and sedimentary units to the west.Metaline carbonates host the known zinc-lead deposits within the district. Mineralization at the Pend Oreille mine is located within the Yellowhead horizon of the Metaline Formation, an intensely altered stratabound dolomitic solution breccia, which has been invaded and replaced by fine-grained pyrite with lesser zinc and lead sulphides. The sulphide zone has relatively simple mineralogy.Sphalerite and galena are the two ore minerals of interest. Gangue minerals include pyrite, dolomite and calcite. The Pend Oreille mine is an underground mine.The mineral processing facilities employ conventional grinding and sulphide flotation methods to produce high quality zinc and lead concentrates. Refining and Smelting Trail Metallurgical Operations Teck Metals owns and operates the integrated smelting and refining complex at Trail, British Columbia. The complex’s major products are refined zinc and lead.It also produces silver and gold, germanium dioxide, indium, cadmium and copper compounds as metal co-products, along with a variety of sulphur products and ammonium sulphate fertilizers. Trail’s zinc operations consist of six major metallurgical plants, one fertilizer plant and two specialty metal plants.The facility has an annual capacity of approximately 295,000 tonnesof refined zinc.Zinc concentrates are initially treated in roasters or pressure leach facilities.The zinc and other elements are put into solution before the zinc is purified and electroplated onto cathodes in an electrolytic refining plant.Refined zinc is produced by remelting the zinc cathodes Teck Resources Limited Page33 Table of Contents 2012 Annual Information Form and then casting the zinc into various shapes, grades and alloys to meet customer requirements.A range of valuable metals, including indium and germanium, are extracted as co-products.Lead concentrates, recycled batteries, residues from the zinc circuits and various other lead- and silver-bearing materials are treated in the KIVCET flash furnace and electro-refined into lead in the refinery.Silver and gold are also recovered from this circuit after further processing.Shutdown of the KIVCET furnace for regular maintenance is scheduled to occur approximately every three years, with the next shutdown scheduled for 2014. Refined zinc production totalled 284,200 tonnes in 2012, compared with 291,200 tonnes the previous year as production was impacted by poor operating performance in the zinc electrolytic cell house near the end of the fourth quarter. Refined lead production of 87,900 tonnes was higher than the 85,600 tonnes produced in 2011, mainly due to higher feed rates to the KIVCET furnace.Record silver production of 22.9 million ounces resulted from increased treatment of silver-bearing concentrate and an increased capacity to refine silver.In 2013, we expect Trail to produce in the range of 280,000 to 290,000 tonnes of refined zinc, approximately 87,000 tonnes of refined lead and approximately 23.5 million ounces of silver. The Trail facility recycles electronic waste and treated 12,000 tonnes of material in 2012.We plan to treat 13,500 tonnes of material in 2013.The Trail facility also processes zinc alkaline batteries as part of our expanded efforts in recycling post-consumer waste and, in 2011, Trail began processing fluorescent light bulbs. Construction continued on the new $125 million acid plant, which will replace two existing plants and is expected to deliver enhanced operating reliability and flexibility as well as improved environmental performance. The new plant is expected to go into service in the first quarter of 2014. In September 2011 we announced plans to invest $210 million on the Number 4 Furnace Project at our Trail Operations to significantly increase our capacity to recycle end-of-life electronics.However, as part of the capital deferrals announced in October 2012, spending on the Number 4 Furnace Project was deferred as major excavation and construction had not commenced and detailed engineering had yet to be completed. Metallurgical effluent and drainage water from the smelter site that requires treatment is collected in ponds and treated through a water treatment plant.The smelter operates under a variety of permits, including effluent and air emission permits issued by the British Columbia Ministry of Environment.The operation is in material compliance with all of its environmental permits and has obtained all of the permits that are material to its operations. Teck Metals also owns an undividedtwo-thirds interest in the Waneta hydroelectric power plant near Trail. B.C. Hydro acquired thebalance from Teck in March 2010.The plant has an installed capacity of approximately 490 megawatts and an annual average output of approximately 2,700 gigawatt hours of energy. This plant, pursuant to agreements with B.C. Hydro, provides electric power to the Trail metallurgical operation. The operation of Waneta and other hydroelectric plants in the watershed are governed by theCanal Plant Agreement (“CPA”), a contractual arrangement with B.C. Hydro and other related parties under whichTeck receives approximately1,800 gigawatt hours per year of energy regardless of actual water flows. The term of the CPA extends until 2035. Teck Resources Limited Page34 Table of Contents 2012 Annual Information Form Teck Metals and B.C. Hydro are parties to a Co-Ownership and Operating Agreement, which they entered into in connection with B.C. Hydro’s acquisition of its one-third interest in the Waneta power plant.The agreement generally governs the relationship between Teck Metals and B.C. Hydro as co-owners of Waneta, and addresses matters including operation of the power plant, accounting and ownership.The agreement also generally provides for the firm delivery of energy from Waneta to B.C. Hydro until 2036.If Teck Metals fails to deliver power as provided for in the agreement, it could be liable to pay liquidated damages to B.C. Hydro based on the market rate for power at the time of the shortfall.The costs of the liquidated damages could be significant if the shortfall continues and is not covered by our insurance policies.Power that is surplus to Teck Metals’ obligations under the Co-Ownership and Operating Agreement and the requirements of Trail’s zinc operations may be sold by Teck Metals, subject to offering B.C. Hydro the first right to purchase the surplus. We also own a 15 kilometre transmission line from Waneta to the United States power distribution system. Energy Fort Hills Project The Fort Hills project is a project to develop, mine, extract and sell the recoverable bitumen found in certain oil sands deposits underlying Alberta Oil Sands Lease No. 7404080933, Alberta Oil Sands Lease No. 7404080932 and Alberta Oil Sands Lease No. 7400120008 (collectively, with certain other leases acquired for tailings disposal, the “Fort Hills Leases”).The Fort Hills Leases are located approximately 90 kilometres north of Fort McMurray, Alberta and cover a contiguous area of approximately 24,720 hectares on the east bank of the Athabasca River. On November 30, 2005, we acquired a 15% limited partnership interest in Fort Hills Energy LP (the “Fort Hills Partnership”), which owns the Fort Hills oil sands project.On September 19, 2007, we entered into an agreement to increase our interest in the Fort Hills Partnership to 20%.The other limited partners are currently Suncor Energy Inc. (“Suncor”) with a 40.8% limited partnership interest and Total E&P Canada Ltd. (“Total”)with a 39.2% interest. Relations among the partners are governed by a limited partnership agreement and a unanimous shareholder agreement pertaining to the governance of Fort Hills Energy Corporation, the general partner of the Fort Hills Partnership, in which the limited partners hold pro rata share interests.Pursuant to the limited partnership agreement, we are required to contribute 34% (or $850 million) of the first $2.5billion of project expenditures made after March 1, 2005, and 27.5% (or $1.375 billion) of the following $5billion of project expenditures and then our 20% pro rata share thereafter.These amounts include the subscription price for our 20% interest.The partners will fund further project expenditures in proportion to their respective partnership interests.As of December 31, 2012, approximately $3.3 billion (100% basis) has been spent on the Fort Hills project by the Fort Hills Partnership and as a result Teck is presently required to contribute 27.5% of approximately the next $4.2 billion of project expenditures and our 20% pro rata share thereafter.Teck’s cumulative spending on the project is $1.1 billion at the end of 2012, of which $122 million was spent in 2012. Teck Resources Limited Page35 Table of Contents 2012 Annual Information Form In March 2009, the Partnership announced it had reached an agreement with the Government of Alberta to extend the date prior to which the Fort Hills oil sands leases require first production of bitumen until July 31, 2019, in exchange for a commitment to upgrade in Alberta the bitumen produced from the second phase of the Fort Hills oil sands project. An affiliate of Suncor acts as contract operator of the project pursuant to an operating services contract.The contract operator has exclusive authority to operate the project, subject to the oversight of a management committee on which each of the shareholders of the general partner is represented.Certain fundamental decisions concerning the project require super-majority, and in certain cases, unanimous, approval of the management committee.Subject to certain exceptions, limited partners have a right of first refusal in the event of a transfer of another’s limited partnership interest. Engineering studies are ongoing to update the design basis for the project and improve the accuracy of the cost estimates in anticipation of a project sanction decision by the partners in 2013. Should the partners sanction Fort Hills (Phase 1), production is not expected to start before 2017.The timing of a final investment decision on the Fort Hills oil sands project is dependent on the outcome of the project review by Suncor, the operator. Suncor has provided a forecast project spending estimate of approximately $1.05 billion for 2013, of which our share would be $290 million, including our earn-in commitments. Fort Hills Partnership engaged GLJ Petroleum Consultants Ltd. (“GLJ”) to prepare an independent opinion of the contingent bitumen resources at the Fort Hills project effective as of December 31, 2012. The “Low Case” contingent resource estimate (100%) is 2.46 billion barrels of recoverable bitumen. The “Best Case” contingent resource estimate (100%) is 3.31 billion barrels of recoverable bitumen and the “High Case” contingent resource estimate (100%) is 3.84 billion barrels of recoverable bitumen.Teck’s 20% interest in the Fort Hills project represents 662 million barrels of recoverable bitumen based on GLJ’s December 31, 2012 “Best Case” estimate. The term “contingent resource” is taken from the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”) as prepared jointly by The Society of Petroleum Evaluation Engineers (Calgary Chapter) and the Canadian Institute of Mining, Metallurgy & Petroleum (Petroleum Society).The volumes set out above refer to potentially recoverable volumes of asphaltene-reduced bitumen resources and were calculated at the outlet of the proposed extraction plant.There is no certainty that it will be commercially viable to produce any portion of the contingent bitumen resources. See “Oil and Gas Resources” below for a further discussion of the contingent resource estimates for the Fort Hills project, including some of the factors that currently prevent the classification of the contingent resources as reserves.Those factors, as well as the matters discussed above, are some of the significant factors that affect the anticipated development of the Fort Hills project. Frontier and Equinox Projects In April 2012 Teck completed the purchase of SilverBirch, which gave us full ownership of the Frontier project, including the Equinox property.The Frontier oil sands project consists of Teck Resources Limited Page36 Table of Contents 2012 Annual Information Form approximately 28,960 hectares of oil sands leases, including Lease 311, and is located on the west side of the Athabasca River approximately 10 kilometres north of the Equinox project. The Frontier project (including Equinox) has been designed for up to four production lines with a total capacity of approximately 277,000 barrels per day of bitumen; the first two production lines are planned to have a production capacity of 159,000 barrels per day. The Frontier project includes an option of developing Equinox, 10 kilometres south of Frontier, as a satellite operation. In November 2011 a regulatory application and environmental impact assessment for the Frontier Project (including the Equinox Project) was submitted to government regulators at Alberta Environment, the Alberta Energy Resources Conservation Board and the Canadian Environmental Assessment Agency.On January 19, 2012 the Federal Environment Minister announced the referral of the Frontier regulatory application to an independent review panel. Provincial and federal regulatory agencies completed their initial review of the Frontier project application and provided supplemental information requests in July 2012. Teck filed responses to these information requests with provincial and federal regulatory agencies in January 2013.The Canadian Environmental Assessment Agency estimates the federal review schedule for the Frontier project application to be approximately two years.When time to respond to information requests is included, 2015 is the earliest an approval decision and receipt of required permits are expected. A geotechnical and hydrogeological field program was completed for the Frontier project during the winter of 2010/2011 and the results of this field program were included in the engineering and regulatory work conducted during 2011.Teck completed testing and sampling at 83 geotechnical sites on and around the Frontier project leases. This geotechnical program was designed to gain information on material suitability and foundation conditions in the proposed facilities areas. No field exploration activities were undertaken in 2012 and our focus for Frontier in the year was on supporting the regulatory application review, consultations with stakeholders and ongoing engineering studies.A field exploration program is planned for 2013 to acquire additional geotechnical information to assist in future engineering studies. Teck engaged Sproule Unconventional Ltd. (“Sproule”) to prepare an independent audit and review of contingent bitumen resources, and the mine, tailings and extraction plans, as well as a review of the environmental and regulatory aspects of the Frontier and Equinox oil sands mining projects associated with the current project study, as of December 31, 2012.The contingent resources estimates were unchanged from last year.Sproule’s “Low Estimate” of contingent resources for Frontier was 1.51 billion barrels of recoverable bitumen. The “Best Estimate” was 2.45 billion barrels, and the “High Estimate” was 2.74 billion barrels of contingent bitumen resources. Sproule’s “Best Estimate” for Equinox as of December 31, 2012 remained at 375 million barrels of recoverable bitumen. See “Oil and Gas Resources” below for a discussion of the contingent resource estimates for the Frontier and Equinox Projects.In addition to the matters discussed there that currently prevent the classification of the contingent resources for the Frontier and Equinox projects as reserves, other significant uncertainties that may affect the development of the properties are the Teck Resources Limited Page37 Table of Contents 2012 Annual Information Form uncertainty of access to upgrading capacity for the Frontier and Equinox projects and uncertainty around the markets for bitumen. Lease 421 Area We own a 50% interest in the Lease 421 Area – oil sands leases 421, 022 and 023 – east of the Athabasca River (approximately 13,300 hectares on a 100% basis).During the first quarter of 2012, Teck acquired a 50% working interest in Lease 899, which is immediately southwest and adjacent to the Lease 421 Area. Wintering Hills Wind Power Facility On September 22, 2010, Teck signed a joint venture agreement with Suncor Energy Products Inc. (“Suncor Energy”) to develop the Wintering Hills wind power project near Drumheller, Alberta. Operations commenced in November 2011. Suncor Energy holds a 70% interest and will operate the project and Teck holds the remaining 30%. Our total investment in the project was approximately $62 million. Our share of power generation in 2012 was 88 GWh.Our share of expected power generation in 2013 is 85 to 90 GWh, which is dependent on weather conditions. Exploration In 2012, we incurred exploration expenditures of $102 million, including $10 million for minesite and development /engineering projects.Approximately 21% of expenditures were dedicated to exploration for zinc, 25% for gold, 43% for copper and approximately 11% were dedicated to other commodities.Of the total exploration expenditures, approximately 40% was spent in North America, 28% in South America, 22% in Europe and 10% in Asia-Pacific. In 2013, planned exploration expenditures are expected to be approximately $104 million, including $14 million for minesite and development /engineering projects. Exploration is carried out through sole funding and joint ventures with major and junior exploration companies.Exploration is focused on areas in proximity to our existing operations or development projects in regions that we consider have high potential for discovery. Gold Following the sale in 2009 of our principal gold assets at the operating or development stage, we are refocusing our gold strategy. Our plan is to explore, find and advance gold resources through targeted exploration activity in secure jurisdictions, where we can leverage the assets, databases and in-country expertise that provide a competitive advantage.We have established a team within our exploration group with a mandate to acquire additional early stage gold exploration properties and to identify and act on opportunities to realize value from our existing portfolio of gold exploration assets, and from these new opportunities, at an appropriate point in the exploration and development cycle. Our current exploration efforts and drill testing for gold are primarily focused in Turkey, Canada, Chile, Peru and Colombia. Teck Resources Limited Page38 Table of Contents 2012 Annual Information Form Corporate For financial reporting purposes, we report on a corporate segment which includes all of our activities in commodities other than copper, coal, zinc and energy, our corporate development and growth initiatives and groups that provide administrative, technical, financial and other support to all of our business units. Mineral Reserves and Resources See “Notes to Mineral Reserves and Resources Tables” below, after the Mineral Resources table. Teck Resources Limited Page39 Table of Contents 2012 Annual Information Form MINERAL RESERVES(1) AT December 31, 2012 Teck Interest Proven Probable Total Teck Recoverable(7) Tonnes (000's) Grade (%) Tonnes (000's) Grade (%) Tonnes (000's) Grade (%) Ownership (%) Metal (000 t) Copper Highland Valley Copper % Antamina Copper only ore % Copper-zinc ore % % Quebrada Blanca Heap leach (2) % 60 Dung leach (2) % % Quebrada Blanca - Mill % Andacollo Heap leach (2) 90 % 10 Andacollo - Mil 90 % Galore 50 % Duck Pond % 40 Relincho % Molybdenum Highland Valley Copper % 40 Antamina % 20 Quebrada Blanca - Mill % Relincho % Zinc Red Dog % Pend Oreille % Antamina % Duck Pond % 40 Lead Red Dog % Pend Oreille % 20 Teck Interest Proven Probable Total Teck Clean Tonnes (000's) Tonnes (000's) Tonnes (000's) Ownership (%) Coal (000 t) Metallurgical Coal(3) Fording River % Bkview 95 % Greenhills 80 % Line Creek % Cardinal River % Quintette (Mt Babcock) % PCI Coal (3) Greenhils 80 % Coal Mountain % Line Creek % Cardinal River % Thermal Coal (3) Fording River % Greenhills 80 % Coal Mountain % Line Creek % Teck Interest Proven Probable Total Recoverable(7) Tonnes (000's) Grade (g/t)(4) Tonnes (000's) Grade (g/t)(4) Tonnes (000's) Grade (g/t)(4) Teck
